16-2797
     Zhang v. Sessions
                                                                                   BIA
                                                                             Loprest, IJ
                                                                           A205 427 612
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 8th day of May, two thousand eighteen.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            BARRINGTON D. PARKER,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12
13   RONGWEI ZHANG,
14            Petitioner,
15
16                       v.                                      16-2797
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Thomas V. Massucci, New York, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Julie M.
27                                       Iversen, Senior Litigation
28                                       Counsel; Annette M. Wietecha,
29                                       Trial Attorney, Office of
30                                       Immigration Litigation, United
31                                       States Department of Justice,
32                                       Washington, DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Rongwei Zhang, a native and citizen of the

 6   People’s Republic of China, seeks review of an August 1,

 7   2016, decision of the BIA affirming a December 9, 2014,

 8   decision of an Immigration Judge (“IJ”) denying Zhang’s

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).     In re

11   Rongwei Zhang, No. A 205 427 612 (B.I.A. Aug. 1, 2016),

12   aff’g No. A 205 427 612 (Immig. Ct. N.Y. City Dec. 9, 2014).

13   We assume the parties’ familiarity with the underlying

14   facts and procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   both the BIA’s and IJ’s decisions.   Yun-Zui Guan v.

17   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).    The applicable

18   standards of review are well established.     See 8 U.S.C.

19   § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-

20   66 (2d Cir. 2008).

21       “Considering the totality of the circumstances, and all

22   relevant factors, [an IJ] may base a credibility

23   determination on the applicant’s . . . demeanor, candor, or
                                  2
1    responsiveness . . . the consistency between the

2    applicant’s . . . written and oral statements . . ., the

3    internal consistency of each such statement, [and] the

4    consistency of such statements with other evidence of

5    record.”    8 U.S.C. § 1158(b)(1)(B)(iii); see also Xiu Xia

6    Lin, 534 F.3d at 163-64, 167.       “We defer . . . to an IJ’s

7    credibility determination unless . . . it is plain that no

8    reasonable fact-finder could make such an adverse

9    credibility ruling.”    Xiu Xia Lin, 534 F.3d at 167.

10   Substantial evidence supports the agency’s determination

11   that Zhang was not credible.

12       The agency reasonably relied on a discrepancy regarding

13   Zhang’s detention: while Zhang alleged that she was

14   detained at her workplace for 2 days and was later arrested

15   and detained by the police for 6 days, letters she

16   submitted from her husband and her sister describe threats

17   and harassment, but do not mention that she was arrested or

18   detained.   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534
19 F.3d at 166-67 & n.3 (“An inconsistency and an omission

20   are, for [credibility] purposes, functionally

21   equivalent.”).   Zhang did not provide an explanation for

22   the discrepancy.    See Majidi v. Gonzales, 430 F.3d 77, 80-

23   81 (2d Cir. 2005) (holding that agency is not required to

                                     3
1    credit explanations that are less than compelling).

2    Discrepancies regarding Zhang’s union membership and the

3    date and manner she was fired from her job at the liquor

4    factory provided further support for the adverse

5    credibility ruling.   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

6    Lin, 534 F.3d at 166-67.

7        The adverse credibility determination was bolstered by

8    the IJ’s negative demeanor assessment, to which we defer.

9    See Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d

10   Cir. 2006) (granting particular deference to the agency’s

11   demeanor findings).   Review of the transcript confirms that

12   Zhang took several long pauses and had difficulty answering

13   questions, especially on cross examination.

14       The agency also reasonably relied on Zhang’s failure to

15   provide rehabilitative corroborating evidence.     See Biao

16   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

17   applicant’s failure to corroborate [her] . . . testimony

18   may bear on credibility, because the absence of

19   corroboration in general makes an applicant unable to

20   rehabilitate testimony that has already been called into

21   question.”).   The agency did not err in discounting the

22   letters from Zhang’s husband and sister: these letters were

23   authored by interested witnesses who were unavailable for

                                   4
1    cross examination, the letters contained substantially

2    similar language, and, as described above, the letters

3    conflicted with Zhang’s testimony because they omitted her

4    detention.    Y.C. v. Holder, 741 F.3d 325, 334 (2d Cir.

5    2013) (deferring to agency’s decision to give limited

6    weight to letter from applicant’s spouse in China).    And

7    Zhang’s failure to submit proof of her employment was

8    problematic because she alleged that she was employed at

9    the same factory for over 20 years and received multiple

10   awards for her performance.

11       Because Zhang’s claims were all based on the same

12   factual predicate, the adverse credibility determination is

13   dispositive of asylum, withholding of removal, and CAT

14   relief.    Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

15   2006).    In light of this outcome, we do not address the

16   agency’s alternative conclusion that Zhang was not harmed

17   on account of a political opinion.    See INS v. Bagamasbad,

18   429 U.S. 24, 25 (1976) (“As a general rule courts and

19   agencies are not required to make findings on issues the

20   decision of which is unnecessary to the results they

21   reach.”).

22       For the foregoing reasons, the petition for review is

23   DENIED.    As we have completed our review, any stay of removal

                                    5
1   that the Court previously granted in this petition is VACATED,

2   and any pending motion for a stay of removal in this petition

3   is DISMISSED as moot.   Any pending request for oral argument

4   in this petition is DENIED in accordance with Federal Rule of

5   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

6   34.1(b).

7                      FOR THE COURT:
8                      Catherine O’Hagan Wolfe, Clerk of Court
9




                                  6